Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/949,270 and Response filed on 07/05/2022.  Claims 17-25 have been canceled pursuant to 37 CFR 1.142(b), as being drawn to nonelected claims. Claims 1-16 have been elected for the further prosecution.
2. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.  Claims 1-16 remain pending in the application.

Allowable Subject Matter
4.  Claims 1-16 are allowed over prior art of record.   
The following is an examiner's statement of reasons for allowance: 
5.  The prior art of record fails to teach or suggest or render obvious: a 
method for calculating a pattern to be manufactured on a substrate comprising: determining a plurality of possible neighborhoods for inputted a physical design pattern; calculating a variation band from plurality of possible patterns on the substrate; and modifying the physical design pattern to reduce the variation band among with all limitations of claim 1.
 6.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




Conclusion
7.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/          Primary Examiner, Art Unit 2851